Citation Nr: 9906735	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-45 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for a heart disorder, 
including mitral valve prolapse.


FINDINGS OF FACT

1.  The veteran's service medical records show that he 
reported chest pain on one occasion, but no underlying heart 
or cardiovascular pathology was identified.

2.  The veteran was first diagnosed with mitral valve 
prolapse within one year of his separation from active 
military service, but such condition was then noted to be 
asymptomatic; no other heart disorder is shown by the record.

3.  There is no competent medical evidence indicating that 
the veteran's current mitral valve prolapse is related to 
service or showing that it became manifest to a compensable 
degree within one year following his separation from service 
in March 1981.  


CONCLUSION OF LAW

A heart disorder, to include mitral valve prolapse, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016, as in effect 
prior to January 12, 1998; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 4.20, 4.27, 4.104, Diagnostic Codes 7000, 7016 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for a heart disorder, including mitral valve 
prolapse, is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to the claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The evidence includes the veteran's service 
medical records, post-service private treatment reports, VA 
outpatient treatment reports, and an echocardiogram performed 
by the VA in 1996.  The veteran also presented testimony 
before a Hearing Officer at the RO.  Therefore, no further 
assistance to the veteran with respect to the development of 
evidence is deemed to be required.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, such as cardiovascular 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b).  

In the present case, the veteran maintains that he was 
treated in service for complaints of chest pain, but that no 
underlying pathology was identified.  Nevertheless, he claims 
that he was diagnosed with mitral valve prolapse during the 
one-year presumptive period under 38 C.F.R. §§ 3.307 and 
3.309, and thus service connection for this condition is 
warranted on a presumptive basis.  Although the Board 
observes that the veteran was indeed diagnosed with mitral 
valve prolapse during the one-year presumptive period, the 
medical evidence shows that it did not become manifest to a 
compensable degree until many years after service.  No other 
heart disorder is demonstrated in service or thereafter.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The RO evaluated the veteran's mitral valve prolapse by 
analogy under Diagnostic Code 7016.  See 38 C.F.R. §§ 4.20, 
4.27.  By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart under 38 C.F.R. § 4.104, 
Diagnostic Codes 7000 to 7017.  See 62 Fed. Reg. 65207-65244 
(1998).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider both the former 
and revised schedular rating criteria in determining whether 
the veteran's mitral valve prolapse was manifest to a 
compensable degree within the one-year presumptive period.  

Under the former criteria of Diagnostic Code 7016, a 100 
percent rating was provided for one year following 
implantation of a prosthetic heart valve.  Thereafter, the 
condition was rated under Diagnostic Code 7000, which refers 
to rheumatic heart disease, with a minimum evaluation of 30 
percent.  Under Diagnostic Code 7000, a 10 percent evaluation 
was warranted for rheumatic heart disease with identifiable 
valvular lesion slight, if any dyspnea, with the heart not 
enlarged; following established active rheumatic heart 
disease.  A 30 percent evaluation was warranted where there 
had been a recurrence of the disease with cardiac 
manifestations, or diastolic murmur with characteristic 
electrocardiographic manifestations, or evidence of a 
definitely enlarged heart.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7000, 7016, as in effect prior to January 12, 1998.

Under the revised criteria, for Diagnostic Code 7000, the 
evaluation for valvular heart disease (including rheumatic 
heart disease) is based in part on a work load expressed in 
METS (metabolic equivalents) producing cardiac symptoms such 
as dyspnea, fatigue, angina, dizziness or syncope.  The METS 
standards are also used in evaluating disability under 
Diagnostic Code 7016 following heart valve replacement.  
Under 38 C.F.R. § 4.104, Note 2, one MET is defined as the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  That note further indicates that, when the level 
of METS at which dyspnea, fatigue, angina, dizziness or 
syncope develops is required for an evaluation and a 
laboratory determination of METS by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METS and 
supported by specific examples such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness or syncope may be used.  The new criteria also 
replaced the specified one-year period for a total rating 
following heart valve replacement with an indefinite period.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016, as in 
effect January 12, 1998, and thereafter.

In the present case, service medical records show that the 
veteran was seen in February 1976 with a complaint of chest 
pain, at which time he noted a three-month history of chest 
pain.  No underlying pathology of the heart or cardiovascular 
system was identified; the noted impressions were of possible 
gas and possible muscle spasm.  No further treatment is shown 
in service for heart or cardiovascular complaints; inservice 
pathology of the heart is not demonstrated.  On a separation 
medical examination in January 1981, the veteran noted that 
he suffered from pain or pressure in the chest; however, 
clinical examination and testing were negative for any heart 
or heart-related pathology.  The examiner noted that the 
veteran's chest pressure was the result of frequent 
indigestion.  Thus, service medical records do not contain 
any competent evidence that a chronic heart condition was 
present during service.

The record shows that the veteran was first diagnosed with 
mitral valve prolapse within one year of his separation from 
service.  In correspondence, dated in September 1996, R. E. 
Eggebrecht, M.D., stated that he had diagnosed the veteran 
with mitral valve prolapse in January 1982, which was 
confirmed by an echocardiogram performed in March 1982.  Dr. 
Eggebrecht then commented that the veteran had been 
asymptomatic with respect to this condition, which he noted 
was manifested only by an apical late systolic murmur.  Thus, 
while the veteran was diagnosed with mitral valve prolapse 
within the one-year presumptive period, it was not shown to 
be symptomatic at that time.  Accordingly, this evidence 
fails to show that this condition was manifest to a 
compensable degree during the one-year presumptive period.

The Board has considered various VA outpatient treatment 
reports, most of which show treatment for the veteran's 
gastrointestinal problems.  In a report of August 1982, it 
was noted that the veteran complained of pain in his chest 
and abdomen.  He described his chest pain as exertional pain 
which occurred every few days and would last from two to 
three seconds at a time.  Examination disclosed that the 
heart demonstrated a regular rhythm and rate, without a 
murmur, and electrocardiogram (EKG) findings revealed no 
acute changes.  Hence, this evidence also fails to show that 
the veteran's mitral valve prolapse was manifest to a 
compensable degree within the one-year period following his 
separation from service. 

An echocardiogram was performed by VA in July 1996.  This 
report includes diagnoses of (1) mitral valve prolapse, (2) 
normal left ventricular systolic function, and (3) redundant 
anterior and posterior mitral valve leaflets with marked 
prolapse of the posterior leaflet.  However, this report 
contains no medical opinion which indicates that these 
conditions are related to service, or that they became 
manifest to a compensable degree within the one-year 
presumptive period.  

In fact, the only evidence which suggesting that the 
veteran's mitral valve prolapse is related to service, or 
that it became manifest to a compensable degree within the 
one-year presumptive period, are the veteran's own 
statements, including testimony presented before a Hearing 
Officer at the RO in February 1997.  The veteran testified 
that he suffered from chest pain while in service but was not 
provided an EKG.  He also asserted that his mitral valve 
prolapse was manifest to a compensable degree when first 
diagnosed by Dr. Eggebrecht in January 1982.  He stated that 
he had suffered from occasional chest pain since the initial 
diagnosis in 1982, and that he currently suffered from 
occasional sharp pain in his chest as well as shortness of 
breath.

The Board notes, however, that where the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of mitral valve prolapse, his lay 
statements to that effect cannot serve as a basis for 
granting service connection for mitral valve prolapse.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for mitral valve prolapse.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disorder, including mitral 
valve prolapse, is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

